DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: par. [0082] of the PG pub. version of the specification recites “FIG. 5a shows a waveform 51 of an emitted acoustic pulse...” should be amended to recite –FIG. 5a shows a waveform 50 --. 
Appropriate correction is required.

 Claim Objections
Claim 5 is objected to because of the following informalities:  the claim limitation “includes a level of ablation” should be amended to recite –degree of ablation—to be . Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim limitation “a degree of edema” should be amended to recite –--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim limitation “tissue includes tissue layering” to --tissue includes degree of layering—to be consistent with claim 2.  Claim 2 recites “tissue includes a degree of layering” in line 18.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim limitation “...an amplitude, a velocity...” should be amended to recite –--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

Claims 2, 5, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal).
Regarding claims 2, Thapliyal discloses a device for ablating body tissue.  In one embodiment (fig. 18-30), Thapliyal shows a system (abstract states “a cardiac ablation system including an ablation catheter...”) the system comprising: 
a flexible catheter shaft (par. [0076] states “The catheter 110 can be made of a flexible multi-lumen tube. As shown, the catheter 110 can include a distal tip assembly 112 positioned at a distal portion of the catheter 110”; par. [0147] states “a therapy catheter 2110 which is slideably contained in an outer catheter 2112. Catheter 2110 consists of a housing 2114 which contains the ultrasound transducer 2116”; see flexible catheter 2110 and distal tip housing 2114 which is part of the catheter); 
at least one acoustic transducer (fig. 21A shows a catheter 2110 consists of a transducer housing 2114 which contains the ultrasound transducer 2116;  par. [0147] states a therapy catheter 2110 which is slideably contained in an outer catheter 2112. Catheter 2110 consists of a housing 2114 which contains the ultrasound transducer 2116; par. [0184] states “This invention uses a simple ultrasound imaging technique, referred to in the art as A Mode, or Amplitude Mode imaging.”), the at least one acoustic transducer configured to emit a generated acoustic signals for reflection by an adjacent tissue (par. [0185] states “Referring to FIG. 30, the transducer 2116 sends a pulse 290 of ultrasound towards the tissue 276.”; see 290 in fig. 30), the at least one acoustic transducer configured to receive a reflected acoustic signal from the adjacent tissue responsive to the emitted acoustic signal (par. [0185] states “A 
an out device electrically connected to the at least one acoustic transducer (par. [0082] states “a transducer connector 156 at the proximal housing 122. The connector 156 can be attached to and detached from a power generator and/or controller”), the output device including a processing device (par. [0082] states “It is envisioned that such a power generator and/or controller can energize the transducer, display temperature readings and perform any of a number of functions relating to such transducers as well understood in the art. For example, monitoring A-mode signal and the like (e.g., B-mode)”; par. [0110] says control system can be a microcontroller “a microprocessor controlled system (not shown)”) configured to interpret a characteristic of the reflected acoustic signal (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”; the examiner notes amplitude of return ultrasound signal corresponds to characteristic of reflected acoustic signal) corresponding to one or more properties of the tissue (par. [0186] states “The amplitude of the backscatter from the tissue will change as the pulse traverses the ablated tissue and the normal tissue. Therefore, by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”); wherein the characteristic of the reflected acoustic signal includes an amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”) and the corresponding one property of the tissue includes a degree of ablation (par. [0186] states “The amplitude of the backscatter from the tissue will change as the pulse traverses the ablated tissue and the normal tissue. Therefore, by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”).
a window positioned adjacent to the at least one acoustic transducer (fig. 21A shows a castle head 2238 at the distal end of housing 2114 which is transparent to ultrasound beam 226, and the ultrasound beam 2226 exits via the castle head 2238; the examiner notes that the castle head 2114 corresponds to the window), the window configured to focus the generated acoustic signal (21A shows with arrows the ultrasound beam 2226  transmitted to tissue via the castle head 2114.  The examiner notes that the castle head  transparent to ultrasound beam 2226 and directs the ultrasound beam to tissue region which corresponds to focusing the generated acoustic signal);
wherein the output device is configured to generate output for assessing the one or more properties of the tissue (in par. [0186] states “by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes the depth of the lesion is determined and provided to access the effectiveness of the creation of transmural lesion).
But, in the current embodiment (fig. 21A shows a catheter 2110 consists of a transducer housing 2114 which contains the ultrasound transducer 2116), but, Thapliyal does not explicitly show if the acoustic transducer is coupled to the flexible catheter shaft.
However it is well known in the art to use an adhesive to attached different components. In another embedment (see fig. 4), Thapliyal teaches acoustic transducer can be coupled to the flexible catheter shaft (fig. 4 shows a distal tip housing 1112 which is part of catheter 110, the transducer 1120 is attached to the housing 1112 via an adhesive 1118).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized having the transducer coupled to the flexible catheter shaft in the first embodiment (fig. 21A), as taught by the alternate embodiment (fig. 4), to be able to secure the transducer (see par. [0091] of Thapliyal).  The examiner notes to provide first embodiment (fig. 21A) with the transducer coupled to the flexible catheter shaft as taught by alternate embodiment (fig. 4) would have been obvious in view of teaching Thapliyal, since all the claimed elements were known in the prior art and is well known to use adhesive to couple components, and one skilled in the art could have been combined the elements as known method with no change in their respective functions of the ablation and diagnostic catheter, and one skilled in the art would have recognized that providing the transducer coupled to the flexible catheter shaft allow fastening and secure of the transducer. 
Regarding claim 5, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal shows wherein the characteristic of the reflected acoustic signal is amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”), and wherein the property of the tissue includes a level of ablation or lesion formation (par. [0186] states “The amplitude of the backscatter from the tissue will change as the pulse traverses the ablated tissue and the normal tissue. Therefore, by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes that depth of lesion corresponds to a level of ablation or lesion formation).
Regarding claims 17, Thapliyal discloses a device for ablating body tissue.  In one embodiment (fig. 18-30), Thapliyal shows a system (abstract states “a cardiac ablation system including an ablation catheter...”) the system comprising: 
a flexible catheter shaft (par. [0076] states “The catheter 110 can be made of a flexible multi-lumen tube. As shown, the catheter 110 can include a distal tip assembly 112 positioned at a distal portion of the catheter 110”; par. [0147] states “a therapy catheter 2110 which is slideably contained in an outer catheter 2112. Catheter 2110 consists of a housing 2114 which contains the ultrasound transducer 2116”; see flexible catheter 2110 and distal tip housing 2114 which is part of the catheter); 
at least one acoustic transducer (fig. 21A shows a catheter 2110 consists of a transducer housing 2114 which contains the ultrasound transducer 2116;  par. [0147] states a therapy catheter 2110 which is slideably contained in an outer catheter 2112. Catheter 2110 consists of a housing 2114 which contains the ultrasound transducer 2116; par. [0184] states “This invention uses a simple ultrasound imaging technique, referred to in the art as A Mode, or Amplitude Mode imaging.”), the at least one acoustic transducer configured a first generated acoustic signal for reflection by a first tissue layer comprising a first cell type (par. [0185] states “Referring to FIG. 30, the transducer 2116 sends a pulse 290 of ultrasound towards the tissue 276. A portion of the beam is reflected and backscattered as 292 from the front surface 280 of the tissue 276. This reflected beam 292 is detected by the transducer 2116 a short time later and converted to an electrical signal which is sent to the electrical receiver”; par. [0186] states “The returning signal from tissue 276 then is a composite of two short relatively high amplitude pulses returning from the front wall 280 and back wall 298, along with the backscatter from within the tissue”; [0184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue. As the pulse travels passes from one tissue to another, a reflection occurs, the amplitude of which is determined by the acoustic impedance difference of the two tissues”; the examiner notes that different tissue will have different tissue cell, also ablated tissue which will have dead cell compare to non-ablated (front wall, residual tissue and back wall) will have healthy tissue cell); a second generated acoustic signal for reflection by a second tissue layer comprising a second cell type (par. [0185] states “Referring to FIG. 30, the transducer 2116 sends a pulse 290 of ultrasound towards the tissue 276. A portion of the beam is reflected and backscattered as 292 from the front surface 280 of the tissue 276. This reflected beam 292 is detected by the transducer 2116 a short time later and converted to an electrical signal which is sent to the electrical receiver”; par. [0186] states “The returning signal from tissue 276 then is a composite of two short relatively high amplitude pulses returning from the front wall 280 and back wall 298, along with the backscatter from within the tissue”; par. [0184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue. As the pulse travels passes from one tissue to another, a reflection occurs, the amplitude of which is determined by the acoustic impedance difference of the two tissues”; the examiner notes that the backscatter acoustic signal returning from different tissue, or back wall, within ablated tissue and non-ablated tissue are from generated acoustic signal that are reflected from these layers, and also different tissue will have different tissue cell, also ablated tissue which will have dead cell compare to non-ablated (front wall, residual tissue and back wall) will have healthy tissue cell), the at least one acoustic transducer configured to receive first and second reflected acoustic signals from the first and second tissue layers (par. [0184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue. As the pulse travels passes from one tissue to another, a reflection occurs, the amplitude of which is determined by the acoustic impedance difference of the two tissues”; par. [0185] states “A portion of the beam is reflected and backscattered as 292 from the front surface 280 of the tissue 276. This reflected beam 292 is detected by the transducer 2116 a short time later and converted to an electrical signal which is sent to the electrical receiver (not shown). The reflected beam 292 is delayed by the amount of time it takes for the sound to travel from the transducer 2116 to the front boundary 280 of the tissue 276 and back to the transducer 2116 now serving as an ultrasound detector. This travel time represents a delay in receiving the electrical signal from the transducer 2116. Based on the speed of sound in the intervening media (saline fluid 286 and blood 284), the gap distance d (282) can be determined. As the sound beam travels further into the tissue 276, a portion 294 of it is reflected from the back surface and travels towards the transducer”; see reflected signals 292 and 294 in fig. 30); 
an out device electrically connected to the at least one acoustic transducer (par. [0082] states “a transducer connector 156 at the proximal housing 122. The connector 156 can be attached to and detached from a power generator and/or controller”), the output device including a processing device (par. [0082] states “It is envisioned that such a power generator and/or controller can energize the transducer, display temperature readings and perform any of a number of functions relating to such transducers as well understood in the art. For example, monitoring A-mode signal and the like (e.g., B-mode)”; par. [0110] says control system can be a microcontroller “a microprocessor controlled system (not shown)”) configured to interpret a characteristic of the first and second reflected acoustic signal (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”; the examiner notes amplitude of return ultrasound signal corresponds to characteristic of reflected acoustic signal) corresponding to one or more properties of the tissue (par. [0186] states “The amplitude of the backscatter from the tissue will change as the pulse traverses the ablated tissue and the normal tissue. Therefore, by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes depth of front wall and back wall corresponds to tissue property); wherein the characteristic of the first and second reflected acoustic signal includes an amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”) and the corresponding one or more properties of the first and second tissue layers includes a degree of ablation (par. [0186] states “The amplitude of the backscatter from the tissue will change as the pulse traverses the ablated tissue and the normal tissue. Therefore, by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes that depth of lesion corresponds to degree of ablation).
wherein the output device is configured to generate output for assessing the one or more properties of the first and second tissue layers (in par. [0186] states “by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes providing depth of the fronts of the different layers (front wall, lesion, residual tissue that is not yet ablated, and depth of back wall) are provided to access the effectiveness of the creation of transmural lesion).
But, in the current embodiment (fig. 21A shows a catheter 2110 consists of a transducer housing 2114 which contains the ultrasound transducer 2116), but Thapliyal does not explicitly show if the acoustic transducer is coupled to the flexible catheter shaft.
However it is well known in the art to use adhesive to attached different components. In another embedment (fig. 4), Thapliyal teaches acoustic transducer can be coupled to the flexible catheter shaft (fig. 4 shows a distal tip housing 1112 which is part of catheter 110,  the transducer 1120 is attached to the housing 1112 via an adhesive 1118).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized having the having the transducer coupled to the flexible catheter shaft in the first embodiment (fig. 21A), as taught by the alternate embodiment (fig. 4), to be able to secure the transducer (see par. [0091] of Thapliyal).  The examiner notes to provide first embodiment (fig. 21A) with the transducer coupled to the flexible catheter shaft as taught by alternate embodiment (fig. 4) would have been obvious in view of teaching Thapliyal, since all the claimed elements were known in the prior art and is well known to use adhesive to couple components, and one skilled in the art would have recognized that providing the transducer coupled to the flexible catheter shaft allow fastening and secure of the transducer. 
Regarding claim 20, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal shows wherein the characteristic of the first and second reflected acoustic signal corresponding to one or more properties of the first and second tissue layers includes amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”).

Claims 3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal), in view of Weng et al. (US 2009/0036774).
Regarding claim 3, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore Thapliyal shows one property of the tissue includes assessment of a lesion state (in par. [0186] states “by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes the depth of the lesion is determined and provided to access the effectiveness of the creation of transmural lesion), but fails to explicitly state real-time assessment of the lesion state.
Weng is in the same filed of endeavor and discloses ultrasound ablation and monitoring of the ablation (abstract states “an ultrasound system used for imaging and delivery high intensity ultrasound energy therapy”).  Weng suggest using diagnostic ultrasound for real-time assessment of the lesion state (see par. [0012], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of real time assessment of the lesion state in the invention of Thapliyal, as taught by Weng, to be able to assessment of the region of interest before during and after the treatment (see par. [0022] of Weng).  Furthermore, real-time assessment of the ablated tissue would provide efficiently treating diseased tissue without damaging healthy tissue by monitoring the region of interest while simultaneously imaging and ablating using ultrasound (see par. [0055] of Weng).  
Regarding claim 18, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore Thapliyal shows one property of the first and second tissue layers includes a lesion state (in par. [0186] states “by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion residual tissue depth that is not yet ablated, and the depth of the back wall”; the examiner notes the depth of the lesion is determined and provided to access the effectiveness of the creation of transmural lesion), but fails to explicitly state real-time assessment of the lesion state.
Weng is in the same filed of endeavor and discloses ultrasound ablation and monitoring of the ablation (abstract states “an ultrasound system used for imaging and delivery high intensity ultrasound energy therapy”).  Weng suggests using diagnostic ultrasound for real-time assessment of the lesion state (see par. [0012], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of real time assessment of the lesion state in the invention of Thapliyal, as taught by Weng, to be able to assessment of the region of interest before during and after the treatment (see par. [0022] of Weng).  Furthermore, real-time assessment of the ablated tissue would provide efficiently treating diseased tissue without damaging healthy tissue by monitoring the region of interest while simultaneously imaging and ablating using ultrasound (see par. [0055] of Weng).  

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal), in view of Thapliyal et al. (US2010/0113985; hereinafter Thapliyal 385’).
Regarding claim 4, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore Thapliyal states a conventional catheter based can use an electrode for mapping of tissue by checking electrical conduction (par. [0232] states “In a conventional catheter-based ablation procedures, the physician check the presence or absence of the conduction block by mapping of the atrial tissue. The technique involves checking the electrical conduction between the pulmonary veins and the other parts of the atrial wall on the endocardial side. The wires 428 and 430 are already positioned inside the pulmonary veins and can be easily used as electrodes for the sensing and mapping purposes. The electrical connections to the positioning wires 428 and 430 are provided at the console 2132”), however, Thapliyal does not disclose using ultrasound transducer for mapping the property of the tissue.
 Thapliyal 385’ is in same filed of endeavor and discloses a system and method for energy deliver to tissue while monitoring position, lesion depth and wall motion (see title).  Thapliyal 385’ states using the same ablation source as the sensor to collect reflected ultrasound backscattered from tissue (par. [0065] states “The energy delivery system 10 of the preferred embodiments also includes a sensor separate from the energy source and/or the energy source 12 may further function as a sensor...”; [0067] states “The sensor of the first variation preferably utilizes a burst of ultrasound of short duration, which is generally not sufficient for heating of the tissue. This is a simple ultrasound imaging technique, referred to in the art as A Mode, or Amplitude Mode imaging.”), and using the collected ultrasound data to create a map of the property of tissue (par. [0081] states “a preferred method of pre-mapping includes collecting data over the surface of the tissue of interest S200, generating a tissue map S210, and using the tissue map to execute the ablation process”; par. [0083] states “...which recites generating a tissue map, functions to generate a computer model of the tissue surface....the computer model is preferably represented as a 2D image...”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using the same component to generate a map of the property of the tissue in the invention of Thapliyal, as taught by Thapliyal 385’, to avoid needing a separate sensor to map the property of the tissue, and using the map to execute ablation process (see par. [0081] of Thapliyal 385’), and to interpolate the surface angles and contours (see par. [0083] of Thapliyal 385’). 
Regarding claim 19, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore Thapliyal states in a conventional catheter based can use an electrode for mapping of tissue by checking electrical conduction (par. [0232] states “In a conventional catheter-based ablation procedures, the physician check the presence or absence of the conduction block by mapping of the atrial tissue. The technique involves checking the electrical conduction between the pulmonary veins and the other parts of the atrial wall on the endocardial side. The wires 428 and 430 are already positioned inside the pulmonary veins and can be easily used as electrodes for the sensing and mapping purposes. The electrical connections to the positioning wires 428 and 430 are provided at the console 2132”), however, Thapliyal does not disclose using ultrasound transducer for mapping the property of the tissue.
 Thapliyal 385’ is in same filed of endeavor and discloses a system and method for energy deliver to tissue while monitoring position, lesion depth and wall motion (see title).  Thapliyal 385’ states using the same ablation source as the sensor to collect reflected ultrasound backscattered from tissue (par. [0065] states “The energy delivery system 10 of the preferred embodiments also includes a sensor separate from the energy source and/or the energy source 12 may further function as a sensor...”; [0067] states “The sensor of the first variation preferably utilizes a burst of ultrasound of short duration, which is generally not sufficient for heating of the tissue. This is a simple ultrasound imaging technique, referred to in the art as A Mode, or Amplitude Mode imaging”), and using the collected ultrasound data to create a map of the property of tissue layers (par. [0022] states “The map may be generated as a part of a diagnostic sweep of the target tissue prior to the ablating step, and the map may identify anatomical structure in the target tissue such as the pulmonary veins”; par. [0081] states “a preferred method of pre-mapping includes collecting data over the surface of the tissue of interest S200, generating a tissue map S210, and using the tissue map to execute the ablation process”; par. [0083] states “...which recites generating a tissue map, functions to generate a computer model of the tissue surface....the computer model is preferably represented as a 2D image...”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using the same component to generate a map of the property of the tissue layers in the invention of Thapliyal, as taught by Thapliyal 385’, to avoid needing a separate sensor to map the property of the tissue, and using the map to execute ablation process (see par. [0081] of Thapliyal 385’), and to interpolate the surface angles and contours (see par. [0083] of Thapliyal 385’). 

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal), in view of Tran et al. (US 2011/0009746; hereinafter Tran and relied on provisional application No. 61/224,763 filed on 06/10/2009 for prior art date).
Regarding claim 6, Thapliyal discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the characteristic of the reflected acoustic signal is velocity, and wherein the property is a degree of edema. 
Tran is in the same filed of endeavor and also discloses using ultrasound/acoustic reflected from patient for diagnostic purpose.  Tran suggests using velocity which is a characteristic of acoustic signal can be used to indicate degree of edema (par. [0039] states measuring velocity of acoustic reflected signal to provide indication of worsening pulmonary edema), par. [0039] states “The trending module 664 provides an indication of pulmonary edema status using a trend of the measured interval or velocity. For example, the trending module 664 may provide an indication of worsening pulmonary edema if the timing interval decreases below an interval threshold or the velocity increases above a velocity threshold value.”; the examiner note that worsening of edema corresponds to a degree of edema).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of using velocity of acoustic wave to determine a degree of edema in the invention of Thapliyal, as taught by Tran, to provide additional characteristic of acoustic signal and property of tissue, and be able to monitor pulmonary edema to further diagnose the patient (see par. [0003] and [0004] of Tran).
Regarding claim 9, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal shows wherein the characteristic of the reflected acoustic signal includes amplitude (wherein the characteristic of the reflected acoustic signal is amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”), but fails to explicitly state wherein the characteristic of the reflected acoustic signal is velocity.
Tran is in the same filed of endeavor and also discloses using ultrasound/acoustic reflected from patient for diagnostic purpose.  Tran suggests using velocity which is a characteristic of acoustic signal can be used to indication of edema (par. [0039] states measuring velocity of acoustic reflected signal to provide indication of worsening pulmonary edema, par. [0039] “The trending module 664 provides an indication of pulmonary edema status using a trend of the measured interval or velocity. For example, the trending module 664 may provide an indication of worsening pulmonary edema if the timing interval decreases below an interval threshold or the velocity increases above a velocity threshold value.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of using velocity of acoustic wave in the invention of Thapliyal, as taught by Tran, to provide additional characteristic of acoustic signal and property of tissue, and be able to monitor pulmonary edema to further diagnose the patient (see par. [0003] and [0004] of Tran).

Claim 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal), in view of Nair et al. (US 2007/0100239; hereinafter Nair).
Regarding claim 7, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal shows wherein one property of tissue includes degree/number of tissue layering (par. [0186] states “by measuring the relative amplitudes of the returning signal, the receiver can determine the depth of the front wall, the depth of the lesion, residual tissue depth that is not yet ablated, and the depth of the back wall”), but fails to explicitly state wherein the characteristic of the reflected acoustic signal is periodicity. 
Nair is in the same field of endeavor and discloses using ultrasound to characterizing vascular tree.  Nair teaches characteristic of the reflected acoustic signal is periodicity/frequency to identify location of tissues layer and tissue types (par. [0052] states “For example, if a vascular structure comprises multiple tissue layers, corresponding backscattered data can be used to identify the location of these tissues and the related frequency spectrum can be used to identify tissue types”; the examiner notes location of tissue layers and tissue types provide number/degree of tissue layering).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of using characteristic of the reflected acoustic signal is periodicity for degree of tissue layering in the invention of Thapliyal, as taught by Nair, to be able to use additional ultrasound backscattered data periodicity/frequency which can be used to identify the location of tissues in layers and identify tissue types (par. [0052] of Nair states “if a vascular structure comprises multiple tissue layers, corresponding backscattered data can be used to identify the location of these tissues and the related frequency spectrum can be used to identify tissue types”).
Regarding claim 10, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal shows wherein the characteristic of the reflected acoustic signal includes amplitude (wherein the characteristic of the reflected acoustic signal is amplitude (par. [00184] states “The amplitude of the returning signals depends on the acoustic properties of the tissue. Homogeneous tissue backscatters the sound as the pulse wave propagates through it. Different tissues create differing amounts of backscatter, so the returning ultrasound signal has different amplitudes depending on the type of tissue.”), but fails to explicitly state wherein the characteristic of the reflected acoustic signal is periodicity. 
Nair is in the same field of endeavor and discloses using ultrasound to characterizing vascular tree.  Nair teaches characteristic of the reflected acoustic signal is periodicity/frequency to identify location of tissues layer and tissue type (par. [0052] states “For example, if a vascular structure comprises multiple tissue layers, corresponding backscattered data can be used to identify the location of these tissues and the related frequency spectrum can be used to identify tissue types”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of using characteristic of the reflected acoustic signal is periodicity for degree of tissue layering in the invention of Thapliyal, as taught by Nair, to provide additional ultrasound backscattered data such as periodicity/frequency which can be used to identify the location of tissues in layers and identify tissue types (par. [0052] of Nair states “if a vascular structure comprises multiple tissue layers, corresponding backscattered data can be used to identify the location of these tissues and the related frequency spectrum can be used to identify tissue types”).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thapliyal et al. (US2007/0265610; hereinafter Thapliyal), in view of Sliwa, JR et al. (US 2002/0173784; hereinafter Sliwa).
Regarding claim 21, Thapliyal discloses the invention substantially as described in the 103 rejection above, furthermore, Thapliyal teaches muscle cells (par. [0065] states “shows the effect of the movement of heart muscle during ablation”, fig. 29 shows ablating tissue is heart muscle; the examiner notes heart muscle will have muscle cells), but fails to explicitly state fat cells. 
Sliwa is in the same field of endeavor and disclose a device for ablation and using ultrasound monitoring (par. [0231] states “A single transducer may be used to emit ultrasonic energy and receive reflected energy or one transducer may emit and a different transducer can receive the reflected ultrasound energy.”).  Sliwa teaches a transducer can be used to provide thickness of fat (par. [0231] states “the transducer may be operated to provide total tissue thickness or the thickness of fat and muscle or other layers”; the examiner notes that the fat will have fat cells).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of providing information regarding fat which will has fat cells in the invention of Thapliyal, as taught by Sliwa, to characterize the tissue to determine the appropriate ablation technique (see par. [0231] of Sliwa).

Response to Arguments
Upon further consideration and in view of Applicant’s amendments to clams 2 and 17, the Examiner has withdrawn the previous Double Patent rejection of claims 2-7, 9, 10 and 17-21.
Upon further consideration, the Examiner has withdrawn the previous claim interpretation under 35 USC 112 (f) of claims elements “an output device” and “a processing device”.
The previous claim rejection under 35 USC 112 (b) of claims 2 and 17 has been withdrawn in view of Applicant’s to claim 2 and 17.
Applicant’s arguments filed on 08/11/2020 with respect to independent claims 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior art (Thapliyal, US2007/0265610) to address the independent claims 2 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793